 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
                                                             Case No. 1:19-cv-00138-DAD-EPG
10
        KYLE PETERSEN,                                       ORDER GRANTING REQUEST TO
11                                                           SEND COPY OF ORDER (ECF NO. 35)
                               Plaintiff,                    TO PLAINTIFF
12
        v.                                                   (ECF No. 38)
13
        ANTHONY SIMS, JR., et al.,
14
                               Defendants.
15

16
             Plaintiff, Kyle Petersen, is proceeding pro se and in forma pauperis in this civil rights
17
     action brought pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
18
     (1971). Before the Court is Plaintiff’s request (ECF No. 38) that the Clerk of the Court be
19
     directed to send Plaintiff a copy of the Court’s order (ECF No. 35) denying Plaintiff’s request
20
     for judicial notice. Plaintiff indicates that he has not received a copy of the order, and
21
     accordingly the Court finds good cause for granting Plaintiff’s request.
22
             The Clerk of the Court is respectfully directed to send Plaintiff a copy of the Court’s
23
      order (ECF No. 35) denying Plaintiff’s request for judicial notice.
24
     IT IS SO ORDERED.
25

26      Dated:     January 28, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
